DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	This Office Action is issued in response to the applicant’s amendment filed on August 18, 2022, in which claims 1-20 are presented for examination. 
3.	Claims 1, 14, and 18 are in independent form
4.	Claims 1, 14, and 18 are amended.

Response to Arguments
5.	Applicant's arguments filed on 08/18/2022 have been fully considered but they are not persuasive.6.	Applicant traverses the 35 USC § 101 rejection because the claims are not directed to an abstract idea. Applicant asserts that “The claims, like the claims found patent eligible under Enfish by the Federal circuit, improve database system performance. The claims use a hash-based technique and aggregation to improve the computational efficiency of performing a set of operation specified by a database query”.	Examiner respectfully disagrees. The applicant argues that the invention directed to an improvement of an existing technology is bolstered by the specification's teaching the claimed invention achieves other benefits over conventional databases. The Applicant's disclosed invention may have improvements for the functioning of a computer, but the current claimed recitation failed to capture such improvement. See MPEP § 2106.05(a) "... Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification".

7.	Applicant argues as follows: “The Office relies on Bellamkonda for teaching branches. However, all the queries in Bellamkonda that reference branches only two branches. All queries that reference branches found by Applicant are shown below, with the branches emphasized herein (See Remarks page 9)”.
	Examiner respectfully disagrees. Unlike the Applicant’s assertion, Bellamkonda discloses more than two branches. For instance, see [0022] and [Table 3]). See the following example below. Bellamkonda discloses three branches contrary to the Applicant assertion. Example below (emphasis added):
 Table 1 depicted the following branch: SELECT product_id FROM t1						MINUS						SELECT product_id FROM t2
Table 2 depicted the following branch:   SELECT product_id FROM t1
						INTERSECT
						SELECT product_id FROM t2
Table 3 depicted the following branch:    SELECT client_id, client_name
						WHERE client_id < 5000
						INTERSECT
						SELECT company_id, company_name 						FROM t1						INTERSECT						SELECT company_id, company_name						FROM t2;						WHERE company_id > 1000
 	Bellamkonda discloses more than two branches as presented above. Therefore, the Applicant argument is not persuasive.
Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without significantly more. The judicial exception is not integrated into a practical application and the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Evaluating each of the claims under the steps as provided in the 2019 Patent Eligibility Guidelines:
Regarding independent claims 1, 14, and 18: 	At step 1, the claims recite a method, One or more non-transitory storage media, and A database management system respectively. Claim 1 recites a method, claim 14 recites one or more storage media, and claim 18 is a database system with one or more computing devices;storage media; and instructions stored in the storage media, and fall within a statutory category.
At step 2A, prong one, the recites:  	“receiving a database query indicating two or more set operations and three or more branches as inputs to the two or more set operations”;   	“selecting one of the three or more branches as a build branch and the remaining of the three or more branches as probe branches”;  	“populating a hash map based on records of the build branch”;  	“probing the hash map with records of the probe branches including aggregating matched records”; and     	“producing a result set of records for the database query based on the aggregating”.  	The limitations of: 	“selecting one of the three or more branches as a build branch and the remaining of the three or more branches as probe branches”;  	“populating a hash map based on records of the build branch”; and 	“probing the hash map with records of the probe branches including aggregating matched records”,  	The limitation of “selecting…”, “populating …”, and “probing …” as drafted, under the broadest reasonable interpretation, covers performance of the limitations in the mind. For example, “selecting” in this context encompasses a mental evaluation, judgement, or opinion of picking or preferring zero or more records from a database but for the recitation of generic computer components. That is, other than reciting generic computer components nothing in the claim elements precludes the steps from practically being performed in the mind. Accordingly, the claim recites an abstract idea. 	At step 2A, prong two, the judicial exception is not integrated into a practical application. In particular the claim only recites additional limitations of: “receiving a database query…” and “producing a result…” 	These additional limitations are insignificant extra-solution activity, as they amount to necessary data gathering and outputting. See MPEP 2106.05(g). Each of these “receiving” and “producing” limitations are essentially mere data gathering as “obtaining information” and/or “a request from a user to view” data which are activities that courts have found to be insignificant extra-solution activity. See MPEP 2106.05(g) and iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011); iv. Requiring a request from a user to view an advertisement and restricting public access, Ultramercial, 772 F.3d at 715-16, 112 USPQ2d at 1754. Accordingly, the additional elements, individually or as a combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
At step 2B, the claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception either individually or as a combination. As discussed above with respect to integration of the abstract idea into a practical application, the additional limitations amount to insignificant extra-solution activity. Even when re-evaluating as per MPEP 2106.05(II) the additional elements considered to be insignificant extra-solution activity per MPEP § 2106.05(g), the element are not unconventional or otherwise more than what is well-understood, routine, conventional activity in the field. Specifically, as in MPEP 2106.05(d) “receiving … data over a network, e.g. using the internet to gather data” and/or “storing and retrieving information in memory” which both are akin to the “receiving” and “producing” limitations here are court-identified as well understood, routine, and conventional. Thus, these additional elements are not significantly more than the abstract idea and cannot provide an inventive concept. The claim is not patent eligible. 	
Claim 2 and claim 3 recite additionally a further “selecting a branch of the three or more branches as the build branch based on a hint in the database query” is all still mental processes as in claim 1. That is the selecting is simply associating (i.e. mentally) the scores with the comments to organize the information. All of these fall into the mental processes grouping and are further abstract ideas. Accordingly, the claim is not patent eligible as further abstract ideas cannot render the claim eligible.
 Claim 4, recites “strong records …”, “determining a count …”, and “based on the count or the estimate … (a) scan the set of packed records … (b) scan entries of the hash map…”. Such “determining” is still a mental process as in claim 1. That is the determining can be a mental evaluation. The “storing” limitation is insignificant extra-solution activity. Such limitations are similar to the other already evaluated limitations above and are still insignificant extra-solution activity at Step 2A prong one as “obtaining information” and well-understood, routine, and conventional at Step 2B as “receiving … data over a network” and/or “storing and retrieving information in memory” as stated above. Therefore, the additional elements, either individually or as a combination, are not significantly more than the abstract idea and cannot provide an inventive concept. The claim is not patent eligible. Similar limitations exist in claims 7, 10, 12, 13, and 19 and are rejected under a similar rational. 	Claim 5, recites “based on the count or the estimate of the number of records matched records … determining …” and “producing the result set of records …”. Such “… determining…” is still a mental process as in claim 1. The “producing” limitation is insignificant extra-solution activity. Such limitations are similar to the other already evaluated limitations above and are still insignificant extra-solution activity at Step 2A prong one as “obtaining information” and well-understood, routine, and conventional at Step 2B as “receiving … data over a network” and/or “storing and retrieving information in memory” as stated above. Therefore, the additional elements, either individually or as a combination, are not significantly more than the abstract idea and cannot provide an inventive concept. The claim is not patent eligible. Similar limitations exist in claims 6, 8, and 9 and are rejected under a similar rational.
 	Claim 11 recites “where in the number of instances equals the repeat count” based on “determining” This is simply a further refinement of the identified abstract idea of a  mental processes as in claim 1. Accordingly, the claim is not patent eligible as further abstract ideas cannot render the claim eligible. 
Claim 15, recites “wherein: the hash map is distributed over a plurality of computing nodes” and “the populating, the probing, and the producing operations are parallelized”. Such “populating” and “probing” are still a mental process as in claim 1. The “producing” limitation is an insignificant extra-solution activity. Such limitations are similar to the other already evaluated limitations above and are still insignificant extra-solution activity at Step 2A prong one as “obtaining information” and well-understood, routine, and conventional at Step 2B as “receiving … data over a network” and/or “storing and retrieving information in memory” as stated above. Therefore, the additional elements, either individually or as a combination, are not significantly more than the abstract idea and cannot provide an inventive concept. The claim is not patent eligible. 

Claim 16 recites “where two or more set operations comprise a plurality of intersect set operations”. This is simply a further refinement of the identified abstract idea of a  mental processes as in claim 1. Accordingly, the claim is not patent eligible as further abstract ideas cannot render the claim eligible. Similar limitation exist in claim 17 and is rejected under a similar rational.

Claim 20 recites “where records of the build branch are obtained as a result of executing a component query of the database query against a database” Such limitations are similar to the other already evaluated limitations above and are still insignificant extra-solution activity at Step 2A prong one as “obtaining information” and well-understood, routine, and conventional at Step 2B as “receiving … data over a network” and/or “storing and retrieving information in memory” as stated above. Therefore, the additional elements, either individually or as a combination, are not significantly more than the abstract idea and cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bellamkonda US 2015/0220600 A1 (hereinafter Bellamkonda) in view of Ankisettipalli et al. US 2011/0153611 A1 (hereinafter Ankisettipalli).
	Regarding claim 1, Bellamkonda discloses a method comprising:  	receiving a database query referencing two or more set operations and three or more branches as inputs to the two or more set operations (Bellamkonda [0018] e.g., “When a request is received to perform a set operation with respect to a first data set and a second data set, a first marker may be added to each record in the first data set, and a second marker may be added to each record in the second data set“ see also [0024] where a query that specifies a set operation received);   	selecting one of the three or more branches as a build branch and the remaining of the three or more branches as probe branches (Bellamkonda [0017] where records from the first data set and second data set identified. See also [0022] where Bellamkonda presented more than two branches by querying three different tables);  	probing the hash map with records of the probe branches including aggregating matched records (Bellamkonda [0044] where the probing operation conducted and matching records are aggregated. See also [Figure 3, elements 308-310] and [0033] e.g., “… records from the second data set are probed against the hash table to identify matching records in the first and second data sets. During this step, the same hash function applied at step 304 is applied to the records of the second data set to generate mapping data that maps each respective record of the second data set to a particular location in the hash table”); and      	producing a result set of records for the database query based on the aggregating (Bellamkonda [0023] and [Figure 1, element 110] e.g., “The UNION operation combines records from the different data sets and eliminates any duplicates, resulting in final result set 110”. See also [0048] e.g., “When generating the final result set, if both the first count value and the second count value are greater than one for a particular record in the hash table, then the result set may be generated to include the appropriate number of duplicate records as indicated by the count values”). 	Bellamkonda does not specifically disclose populating a hash map based on records of the build branch. 	However, Carter discloses populating a hash map based on records of the build branch (Ankisettipalli [0022] one of the embodiment of the system is populating the hash map with information (data), e.g., “interface framework 110 populates the information in the hash map based upon the data in the data definition”. See also [0033] e.g., “parameter generator 242 populates the information in the hash map based upon the data in the data definition”).  	Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to combine both teachings since Ankisettipalli and Bellamkonda are in the same field of endeavor such as database operation and techniques for executing structural query language set operations – in order to resized a hash map in an efficient manner with minimal impact on performance, and initial size of the hash map can be made smaller, thus utilizing space more efficiently. The design of the hash map reduces collisions between hot and cold data residing in the hash map.

	Regarding claim 2, the rejection of claim 1 is hereby incorporated by reference, the combination of Bellamkonda and Ankisettipalli discloses a method, further comprising: selecting a branch of the three or more branches as the build branch based on a hint in the database query (Bellamkonda [0022] where records identified based on a query, e.g., “The first data set is identified by the query SELECT product_id FROM t1, which retrieves a data set comprising records from the product_id column of table t1. The second data set is identified by the query SELECT product_id FROM t2, which retrieves a data set comprising records “).
 	Regarding claim 3, the rejection of claim 1 is hereby incorporated by reference, the combination of Bellamkonda and Ankisettipalli discloses a method, further comprising: selecting a branch of the three or more branches as the build branch based on an estimated number of distinct records of the branch (Bellamkonda [0033] and [0038] where records identified based on determined (i.e. estimated) record, e.g., “Determining which records to output from the hash table may be based in part on the marker values that are stored for each respective record. For example, group-by operator 226 may determine whether the hash table is in the build phase (step 304) or probe phase (step 308) depending on the marker value of the records being processed”).
 	Regarding claim 4, the rejection of claim 1 is hereby incorporated by reference, the combination of Bellamkonda and Ankisettipalli discloses a method, further comprising: storing records of the build branch in computer memory as a set of packed records (Bellamkonda [0031] where records stored, e.g., “he first time a record maps to a particular location, it is stored in the hash table at the particular location (assuming there is no hash collision). When a duplicate record that maps to the same particular location is encountered”);  	determining a count or an estimate of a number of matched records (Bellamkonda [0034] e.g., “ if there is a matching record from the first data set in the hash table, then the matching record of the first data set may be returned/output from the hash table and removed from the hash table”); and based on the count or the estimate of the number of matched records, determining whether to: (a) scan the set of packed records for records to include in the result set of records or (b) scan entries of the hash map for records to include in the result set of records (Bellamkonda [0032] where records scanned, e.g., “he first time a record maps to a particular location, it is stored in the hash table at the particular location (assuming there is no hash collision). When a duplicate record that maps to the same particular location is encountered“).

 	Regarding claim 5, the rejection of claim 4 is hereby incorporated by reference, the combination of Bellamkonda and Ankisettipalli discloses a method, further comprising: based on the count or the estimate of the number of matched records being less than a threshold number, determining to scan the set of packed records for records to include in the result set of records (Bellamkonda [0030] and [0032] where records from different data set scanned); and producing the result set of records based on scanning the set of packed records (Bellamkonda [0023] and [Figure 1, element 110] e.g., “The UNION operation combines records from the different data sets and eliminates any duplicates, resulting in final result set 110”).

 	Regarding claim 6, the rejection of claim 4 is hereby incorporated by reference, the combination of Bellamkonda and Ankisettipalli discloses a method, further comprising: based on the count or the estimate of the number of matched records being greater than a threshold number, determining to scan entries of the hash map for records to include in the result set of records (Bellamkonda [0034] e.g., “ if there is a matching record from the first data set in the hash table, then the matching record of the first data set may be returned/output from the hash table”); and producing the result set of records based on scanning entries of the hash map (Bellamkonda [0023] and [Figure 1, element 110] e.g., “The UNION operation combines records from the different data sets and eliminates any duplicates, resulting in final result set 110”).

 	Regarding claim 7, the rejection of claim 1 is hereby incorporated by reference, the combination of Bellamkonda and Ankisettipalli discloses a method, further comprising: storing records of the build branch in computer memory as a set of packed records (Bellamkonda [0031] where records stored, e.g., “the first time a record maps to a particular location, it is stored in the hash table at the particular location (assuming there is no hash collision). When a duplicate record that maps to the same particular location is encountered”);  	determining a count or an estimate of a number of records not matched (Bellamkonda [0034] where record do not matched, the record will be removed or ignored, e.g.”  If a matching record from the first data set is not identified, then the record from the second data set is ignored”); and based on the count or the estimate of the number of records not matched, determining whether to: (a) scan the set of packed records for records to include in the result set of records or (b) scan entries of the hash map for records to include in the result set of records (Bellamkonda [0032] where records scanned, e.g., “he first time a record maps to a particular location, it is stored in the hash table at the particular location (assuming there is no hash collision). When a duplicate record that maps to the same particular location is encountered“). 

 	Regarding claim 8, the rejection of claim 7 is hereby incorporated by reference, the combination of Bellamkonda and Ankisettipalli discloses a method, further comprising: based on the count or the estimate of the number of records not matched being less than a threshold number, determining to scan entries of the hash map for records to include in the result set of records (Bellamkonda [0047]-[0048] e.g., “Records where the first count value is greater than zero and the second count value is equal to zero correspond to records that are included in the first data set, but not included in the second data set”); and producing the result set of records based on scanning entries of the hash map (Bellamkonda [0052] e.g., “Hash partitioning maps records that are scanned from the first and second data sets to partitions based on a hash function that is applied to the group-by keys”).

 	Regarding claim 9, the rejection of claim 7 is hereby incorporated by reference, the combination of Bellamkonda and Ankisettipalli discloses a method, further comprising: based on the count or the estimate of the number of records not matched being greater than a threshold number, scan the set of packed records for records to include in the result set of records (Bellamkonda [0034] where record do not matched, the record will be removed or ignored, e.g.”  If a matching record from the first data set is not identified, then the record from the second data set is ignored”); and producing the result set of records based on scanning the set of packed records (Bellamkonda [0027], e.g., “The rows output by join operator 214 serve as input to unique operator 216, which compares records to remove duplicates. The final result set for the set operation is then output by unique operator 216”).

 	Regarding claim 10, the rejection of claim 1 is hereby incorporated by reference, the combination of Bellamkonda and Ankisettipalli discloses a method, further comprising: storing records of the build branch in computer memory as a set of packed records (Bellamkonda [0031] where records stored, e.g., “the first time a record maps to a particular location, it is stored in the hash table at the particular location (assuming there is no hash collision). When a duplicate record that maps to the same particular location is encountered”); incrementing a repeat count for a packed record, of the set of packed records, corresponding to a matched record that repeats in a branch of the three or more branches (Bellamkonda [0045] e.g., “group-by operator 226 may aggregate count values for each record in the hash table. The count values may be used to determine if any and how many duplicates of the respective record exist in the first data set and the second data set”); and producing a number of instances of the matched record in the result set of records based on the repeat count for the packed record (Bellamkonda [0048] e.g., “determine if any and how many duplicates of the respective record exist in the first data set. Similarly, a second count value may be aggregated for each respective record in a hash table to determine if any and how many duplicates of the respective record exist in the second data set. When generating the final result set, if both the first count value and the second count value are greater than one for a particular record in the hash table, then the result set may be generated to include the appropriate number of duplicate records as indicated by the count values”).

 	Regarding claim 11, the rejection of claim 10 is hereby incorporated by reference, the combination of Bellamkonda and Ankisettipalli discloses a method, where in the number of instances equals the repeat count (Bellamkonda [0047] e.g., “defines a filter condition that outputs records where the first count value is greater than zero and the second count value is equal to zero”).

 	Regarding claim 12, the rejection of claim 1 is hereby incorporated by reference, the combination of Bellamkonda and Ankisettipalli discloses a method, further comprising: storing records of the build branch in computer memory as a set of packed records; incrementing a field value for a packed record, of the set of packed records, corresponding to a matched record that exists in a previous probe branch (Bellamkonda [0040]-[0042] e.g., “During the probe phase, if a record from the second data set maps to an entry in the hash table where a record from the first data set is stored, then the aggregation function changes the maximum marker value to "2"”); and producing the matched record in the result set of records based on the field value for the packed record being equal to a total number of the probe branches (Bellamkonda [0023] and [Figure 1, element 110] e.g., “The UNION operation combines records from the different data sets and eliminates any duplicates, resulting in final result set 110”. See also [0048] e.g., “When generating the final result set, if both the first count value and the second count value are greater than one for a particular record in the hash table, then the result set may be generated to include the appropriate number of duplicate records as indicated by the count values”).

 	Regarding claim 13, the rejection of claim 1 is hereby incorporated by reference, the combination of Bellamkonda and Ankisettipalli discloses a method, further comprising: storing records of the build branch in computer memory as a set of packed records (Bellamkonda [0031] where records stored, e.g., “he first time a record maps to a particular location, it is stored in the hash table at the particular location (assuming there is no hash collision). When a duplicate record that maps to the same particular location is encountered”);  	determining a minimum number of repeats of a record in one branch among all the three or more branches (Bellamkonda [0048] e.g., “ The number of records included in the final result set is the minimum of the first count value and the second count value. For instance, if the first count value is "4" and the second count value is "2", then two duplicate records are included in the final result set”); and producing the record in the result set of records based on the minimum number of repeats of the record in one branch among all the three or more branches (Bellamkonda [0048] e.g., “determine if any and how many duplicates of the respective record exist in the first data set. Similarly, a second count value may be aggregated for each respective record in a hash table to determine if any and how many duplicates of the respective record exist in the second data set. When generating the final result set, if both the first count value and the second count value are greater than one for a particular record in the hash table, then the result set may be generated to include the appropriate number of duplicate records.

	Claims 14 and 18 amount to a one or more non-transitory storage media and a database management system comprising one or more computing devices and a storage media, performing the steps of claim 1. They are rejected for substantially the same reason as presented above for claim 1 and based the references disclosure of the necessary supporting hardware and software. 

 	Regarding claim 15, the rejection of claim 14 is hereby incorporated by reference, the combination of Bellamkonda and Ankisettipalli discloses a one or more non-transitory storage media, wherein: the hash map is distributed over a plurality of computing nodes, and the populating, the probing, and the producing operations are parallelized (Bellamkonda [0032] e.g., “In some embodiments, this step may be performed before step 304. A "union all" ooperation may be performed to combine the records of the first and second data set, such as depicted in query execution plan 220. In other embodiments, one or more of the steps may be performed, such as steps 302 and 306, in parallel”).

 	Regarding claim 16, the rejection of claim 14 is hereby incorporated by reference, the combination of Bellamkonda and Ankisettipalli discloses a one or more non-transitory storage media, wherein two or more set operations comprise a plurality of intersect set operations (Bellamkonda [0023] e.g., “The types of set operations that may be requested may vary from implementation to implementation. Example types of set operations may include, without limitation, INTERSECT operations, INTERSECT ALL operations, MINUS operation, MINUS ALL OPERATIONS and UNION operations”).

 	Regarding claim 17, the rejection of claim 14 is hereby incorporated by reference, the combination of Bellamkonda and Ankisettipalli discloses a one or more non-transitory storage media, wherein two or more set operations comprise a plurality of intersect all set operations (Bellamkonda [0023] e.g., “INTERSECT ALL operations”).

 	Regarding claim 19, the rejection of claim 18 is hereby incorporated by reference, the combination of Bellamkonda and Ankisettipalli discloses a database management system, further comprising: instructions stored in the storage media and which, when executed by the one or more computing devices, cause: storing records of the build branch in computer memory as a set of packed records (Bellamkonda [0031] where records stored, e.g., “he first time a record maps to a particular location, it is stored in the hash table at the particular location (assuming there is no hash collision). When a duplicate record that maps to the same particular location is encountered”); and wherein each packed records of the set of packed records comprises one or more field value(s) of a corresponding record of the build branch (Bellamkonda [0045] e.g., “group-by operator 226 may aggregate count values for each record in the hash table. The count values may be used to determine if any and how many duplicates of the respective record exist in the first data set and the second data set”).

 	Regarding claim 20, the rejection of claim 18 is hereby incorporated by reference, the combination of Bellamkonda and Ankisettipalli discloses a database management system, wherein records of the build branch are obtained as a result of executing a component query of the database query against a database (Bellamkonda [0024] e.g., “The query execution plan may be generated by a query optimizer of a database management system (DBMS) or some other process or set of processes executing on a computing system”). 
Conclusion 
11.	Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the references in entirety, as potentially teaching all or part of the claimed invention. See MPEP §§ 2141.02 and 2123.
12.	The pertinent prior art made of record but not relied upon for the rejections:
 	a) Carter US 2012/0066229 (See Abstract and [0006]-[0006]).
 	b) Bellamkonda et al. US 20060116989 A1 (See Abstract and [0020]-[0021], [0068]-[0069], and [0078]-[0079]).
 13.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU MITIKU whose telephone number is (571)270-1983. The examiner can normally be reached Monday – Friday 8:30 Am – 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERHANU MITIKU/Examiner, Art Unit 2156   

/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156